DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 June 2022 has been entered.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-8 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 5-8 recites the limitation "fixed first heater" in each of these claims.  There is insufficient antecedent basis for this limitation in the claim, since claims 1 and 3 do not clearly recite that the first heater is fixed.

Regarding claim 19, the claim recites that the position of the second heater to the reaction chamber is adjusted to adjust the amount of heat supplied to the reaction chamber, but then unnecessarily repeats “by the second heater”, then recites the limitation of “to the first and second amounts of heat”. Due to the syntax of this claim, it is unclear as to what exactly what is being claimed. Examiner believers that Applicant may be trying to states that the position of the second heater is adjusted with respect to the reaction chamber to adjust the first and second amount of heat supplied to the reaction chamber. However, Examiner suggests rewording of this claim.


Allowable Subject Matter

Claims 1, 3, 4, 9, 10, 12-17, and 20 are allowed. The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art fails to anticipate or render obvious the claimed invention including “…a reaction chamber defined by a tube; a protective tube enclosing the tube: a first heater arranged inside the tube, on a first side of the reaction chamber; a second heater arranged outside the tube and within an annulus formed between the tube and the protective tube, on a second side of the reaction chamber, which is opposite to the first side; and wherein the second heater is configured to move in the annulus formed between the tube and the protective tube.…” in combination with the remaining limitations. Claims 3, 4, and 9 are dependent upon claim 1 and are therefore allowable.

Regarding claim 10, the prior art fails to anticipate or render obvious the claimed invention including “…heating a reaction chamber, which is defined by a tube, by using a first heater arranged inside the tube, on a first side of the reaction chamber, during a first type of vapor deposition; heating the reaction chamber using the first heater and a second heater, which is located outside the tube and within an annulus formed between the tube and a protective tube that encloses the tube, and is arranged on a second side of the , responsive to the determination that the second type of vapor deposition will be perform in the reaction chamber and while the second type of vapor deposition is performed; and moving the second heater in the annulus formed between the tube and the protective tube…” in combination with the remaining limitations. Claims 12-15 are dependent upon claim 10 and are therefore allowable.

Regarding claim 16, the prior art fails to anticipate or render obvious the claimed invention including “…heating, during a first period of time, a reaction chamber, which is defined by a tube, of the metal organic chemical vapor deposition system using a first heater while a first type of semiconductor vapor is supplied to the reaction chamber, wherein a protective tube encloses the tube, adjusting, subsequent to the first period of time, an amount of heat supplied to the reaction chamber by a second heater to a first amount of heat, wherein the second heater is arranged outside the tube and within an annulus formed between the tube and the protective tube; heating, during a second period of time and while the second heater is generating the first amount of heat, the reaction chamber using the first and second heaters while a second type of semiconductor vapor is supplied to the reaction chamber; adjusting, subsequent to the second period of time, an amount of heat supplied to the reaction chamber by the second heater to a second amount of heat; heating, during a third period of time and while the second heater is generating the second amount of heat, the reaction chamber while a third type of semiconductor vapor is supplied to the reaction chamber ,and moving the second heater in the annulus formed between the tube and the protective tube, wherein the first heater is located inside the tube…”. Claims 17 and 20 are dependent upon claim 16 and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments with respect to the pending claims claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/           Supervisory Patent Examiner, Art Unit 2899